DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-11, 16-21 (renumbered as claims 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: 
In light of MPEP 2111.01 and Applicant’s Remarks filed 01/12/2022 at pages 8-9, the special meaning of the term “channel access priority” as claimed is “the channel access priority including Cat-4 LBT Priority 1, Cat-4 LBT Priority 2, Cat-4 LBT Priority 3, and Cat-4 LBT Priority 4.”  Examiner notes that Cat-4 LBT also has a special meaning detailed at para. 0053 and Table 2 of the instant specification.  
NPL to 5G Americas discloses transmission of message 3 on PUSCH. Message 3 is transmitted by the UE when it receives a RAR with the preamble ID the UE sent. Message 3 is scheduled in the RAR. If the base station doesn’t receive message 3, it can send a DCI to the UE to retransmit message 3 (page 155) and LBT Priority class 4 signaled by the eNB (page 50).  
U.S. Publication No. 2020/0053798 A1 discloses LBT parameters signaled by MAC RAR including LBT priority class for category 4 (para. 0130) and UEs whose transmitted preambles have been detected transmit uplink transmissions (message 3) on physical uplink shared channels (PUSCH) based on the UL grants carried in RAR. However, if the base station does not receive the message 3 transmission scheduled for a UE, the base station does not know whether it is because that the UE has failed to 
	However, the prior art does not disclose the amended claim limitations and in particular the first indication information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463